IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,565-02


                 EX PARTE CHARLES EMANUEL JEFFERSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 08-DCR-48832 HC2 IN THE 434TH DISTRICT COURT
                           FROM FORT BEND COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated assault and sentenced to fifteen years’ imprisonment on each count. The Fourteenth

Court of Appeals affirmed his convictions.          Jefferson v. State, No. 14-10-00739-CR (Tex.

App.—Houston [14th Dist.] 2011, no pet.).

        Applicant contends that appellate counsel rendered ineffective assistance because counsel

failed to advise him of his right to file a pro se petition for discretionary review. We remanded this

application to the trial court for findings of fact and conclusions of law.
                                                                                                   2

       Appellate counsel filed an affidavit with the trial court. The trial court entered findings of

fact and conclusions of law and recommended that we grant Applicant an out-of-time petition for

discretionary review.

       We find that Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Fourteenth Court of Appeals in case number 14-10-

00739-CR that affirmed his convictions in cause number 48832 from the 434th District Court of Fort

Bend County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.


Delivered: August 21, 2013
Do not publish